 



Exhibit 10.2.2
OMNIBUS AGREEMENT
This Omnibus Agreement (“OBA”) is effective as of the date set forth herein, by
and between Six Continents Hotels, Inc. and all its various subsidiaries,
controlled entities and affiliates (collectively, “IHG”) and FelCor Lodging
Trust Incorporated and all its various subsidiaries, controlled entities and
affiliates (“FCH”).
WHEREAS, IHG and FCH, or subsidiaries or affiliates of each, are parties to
certain management agreements (“Management Agreements”) with respect to the 48
hotels (“Hotels”) listed below; and
WHEREAS, IHG and FCH, or subsidiaries or affiliates of each, were parties to
certain Management Agreements with respect to the hotels listed on Exhibit 1;
and
WHEREAS, disputed claims have arisen between the parties which has resulted in
both parties intending to cause or allow the termination, alteration, or
modification of the Management Agreements with respect to certain groups of
Hotels;
NOW THEREFORE, for good and valuable consideration, the parties agree as
follows.

  1.   Effective Date.

The Effective Date of this OBA is the date on which the Purchase and Sale
Agreement(s) (“P&S Agreement(s)”) set forth in Section 2 have been executed by
FCH and IHG or IHG’s third party designee.

  2.   Sale and purchase of Hotels.

As of the Effective Date, Hospitality Properties Trust or subsidiaries or
affiliates (“HPT”) has contracted for the purchase of the following Hotels
pursuant to the P&S Agreement attached hereto as Exhibit 2 (“Group 1 Hotels”):
Atlanta Powers Ferry Crowne Plaza
Miami Airport Crowne Plaza
San Jose Crowne Plaza
Dallas Park Central Crowne Plaza Suites
Dallas Staybridge Suites
Houston I-10 West Holiday Inn Select
Irvine Crowne Plaza
Atlanta Airport Crowne Plaza
If the transaction contemplated in the above referenced P&S Agreement shall fail
to close on the purchase of any Hotel listed above due to FCH’s failure to
deliver marketable title (including estoppels and assignments with respect to
major leases), zoning issues affecting the Miami - Airport Crowne Plaza,
condemnation proceedings having a material impact on the value of such Hotel(s)
with respect to which the condemnation and/or the impact of the condemnation is
discovered after the date of execution of any P&S Agreement, or a failure by FCH
to satisfactorily address physical items with respect to such Hotel(s) contained
in covenants to the P&S Agreement, then in addition to any other rights or
remedies of the parties to the P&S Agreement which may be contained in such
Agreements, the Management Agreement for such hotel shall

1



--------------------------------------------------------------------------------



 



be modified as indicated in the attached Exhibit 3 for a “Group 4” hotel. If
closing on the purchase of any such Hotel does not occur for any other reason,
then in addition to any other rights or remedies of the parties to the P&S
Agreement contained in such Agreements, the Management Agreement for each such
hotel shall be modified as indicated in the attached Exhibit 3 for a “Group 2”
hotel. In the event that the PSA contemplated for the Group 1 Hotels does not
include Crowne Plaza – Miami Airport, and that HPT does not thereafter execute a
P&S Agreement for the separate purchase of such hotel, then this OBA shall
remain effective in all other particulars, but IHG and FCH shall modify the
terms of this OBA to make IHG whole with respect to such failure by HPT to
purchase such hotel.
In addition, HPT has contracted, or intends to contract, for the purchase of the
Philadelphia – Center City Crowne Plaza hotel, pursuant to a separate P&S
agreement which will, upon execution, be attached hereto as Exhibit 2-A. If HPT
executes such a P&S agreement and the transaction contemplated in such P&S
Agreement shall fail to close due to FCH’s failure to deliver marketable title
(including estoppels and assignments with respect to major leases), condemnation
proceedings having a material impact on the value of such Hotel(s) with respect
to which the condemnation and/or the impact of the condemnation is discovered
after the date of execution of any P&S Agreement, or a failure by FCH to
satisfactorily address physical items with respect to such Hotel(s) contained in
covenants to the P&S Agreement, then in addition to any other rights or remedies
of the parties to the P&S Agreement which may be contained in such Agreements,
the Management Agreement for such hotel shall be modified as indicated in the
attached Exhibit 3 for a “Group 4” hotel. If such a P&S agreement is executed by
HPT and closing on the purchase of the Philadelphia Hotel does not occur within
sixty (60) days of the Effective Date hereof for any other reason, or if no P&S
agreement is executed by HPT with respect to the Philadelphia hotel within
thirty (60) days of the Effective Date hereof, the Management Agreement for each
such hotel shall be modified as indicated in the attached Exhibit 3 for a “Group
2” hotel; provided, however, that IHG shall have the exclusive right for sixty
(60) days thereafter to market said hotel to a third party on FCH’s behalf for a
sales price of $47,000,000 less property condition or other agreed upon credits
in an attempt to retain the brand and management. In the event IHG is not
successful in so marketing the Philadelphia Center City Crowne Plaza Hotel, it
may be sold by FCH, only after openly and widely marketing the same through a
nationally recognized broker. FCH shall take no action to prevent IHG’s designee
from bidding, or IHG from approaching other bidders with an offer to retain
management.
Upon closing on the sale of the Group 1 Hotels, no Replacement Management Fees
or Termination Liquidated Damages shall be due, owing or payable by FCH to IHG
with respect to such Hotels.

  3.   Release of Replacement Management Fee and Termination Liquidated Damages
for Certain Sold Hotels.

The hotels listed on Exhibit 1 (“Sold Hotels”) have previously been sold, and
their respective management agreements terminated, by FCH since the exhaustion
of the “Special Damages Credit” applicable to hotels sold pursuant to the Master
Amendment to Management Agreement dated September 17, 2003. The parties agree
that no Termination Liquidated Damages for such Sold Hotels would be due, owing
or payable until February 1, 2006 or thereafter. Effective upon execution of
this OBA, no

2



--------------------------------------------------------------------------------



 



Replacement Management Fees or Termination Liquidated Damages shall be due,
owing or payable by FCH to IHG as to any and all Sold Hotels, except that any
Replacement Management Fees heretofore paid by FCH with respect to Sold Hotels
shall be retained by IHG. In the event the P&S Agreements are not executed by
FCH and HPT, then any Replacement Management Fees and Termination Liquidated
Damages held in abeyance shall be due and payable from and after January 1,
2006.

  4.   Release of Replacement Management Fee and Termination Liquidated Damages
for Certain Additional Hotels.

The following hotels (“Group 2 Hotels”) shall have their respective Management
Agreements modified as indicated on the portions of Exhibit 3 applicable to
Group 2 Hotels.
Group 2 Hotels
Amarillo I-40 Holiday Inn
Columbus Airport North Holiday Inn
Omaha Central I-80 Holiday Inn
Orlando Nikki Bird Holiday Inn
Tampa Busch Holiday Inn
Atlanta Airport North Holiday Inn
Dallas DFW North Harvey Suites
Montgomery East I-85 Holiday Inn
Dallas Market Center Crowne Plaza
Pleasanton Crowne Plaza
Stamford Holiday Inn Select
Group 3 Hotel
The Chicago — Allerton Crowne Plaza Hotel shall be considered a Group 2 hotel
but the parties shall by separate agreement agree that IHG may, for a period of
forty-five (45) days from January 30, 2006, exclusively market such hotel to a
third party of IHG’s choosing for a sales price of $65,000,000, plus remaining
committed but unspent 2005 capital expenditures, less uncommitted and unspent
2005 capital expenditures, less PCA credits agreed upon as of the Effective Date
between IHG and FCH in the amount of $275,649. After the expiration of such
exclusive marketing right, the hotel may be sold by FCH only after openly and
widely marketing the same through a nationally recognized broker. FCH shall take
no action to prevent IHG’s designee from bidding, or IHG from approaching other
bidders with an offer to retain brand and management.

5.   Hotels That May be Sold by FCH Encumbered by Flag

The following hotels (“Group 4 Hotels”) shall have their respective Management
Agreements modified as indicated on the portions of Exhibit 3 applicable to
Group 4 Hotels.
Atlanta Jonesboro Holiday Inn
Knoxville West Holiday Inn
Houston Greenway Holiday Inn Select
Kansas City Northeast Holiday Inn

3



--------------------------------------------------------------------------------



 



Atlanta Perimeter Holiday Inn Select
Omaha Old Mill Crowne Plaza
Houston Airport Holiday Inn
San Antonio Downtown Holiday Inn
Austin Town Lake Holiday Inn

  6.   San Francisco Union Square

The Management Agreement for the San Francisco Union Square hotel shall be
modified as indicated in Exhibit 3.

  7.   Hotels to be Retained by FCH

The following hotels (“Group 5 Hotels”) shall have their respective Management
Agreements modified as indicated on the portions of Exhibit 3 applicable to
Group 5 Hotels:
Boston Government Center Holiday Inn Select
Charleston Mills House Holiday Inn
Cocoa Beach Oceanfront Holiday Inn
Nashville Opryland Holiday Inn Select
Houston Medical Center Holiday Inn
Orlando Airport Holiday Inn Select
Orlando International Drive Holiday Inn
New Orleans French Quarter Holiday Inn
Philadelphia Independence Holiday Inn
Pittsburgh University Center Holiday Inn Select
San Antonio Airport Holiday Inn Select
San Diego On the Bay Holiday Inn
Santa Barbara Holiday Inn
Santa Monica Holiday Inn
San Francisco Fisherman’s Wharf Holiday Inn
Toronto Airport Holiday Inn Select
Toronto Yorkdale Holiday Inn
8. Communications,
FCH and IHG agree that they will jointly discuss communications and not make any
individual statements about one another or IHG’s designee in connection with the
transactions contemplated in this OBA to the public, including, but not limited
to, press releases, the media, the investment community, and government
regulatory agencies without the prior written consent of the other party;
provided, however, that each party may make any public disclosures as its
counsel may deem to be necessary under applicable laws, rules and regulations,
but shall consult with one another regarding such public disclosure unless the
timing required for disclosure precludes the ability to obtain the other party’s
consent.
FCH and IHG further agree that they will not issue, directly or indirectly, any
communication, written or otherwise, that damages, criticizes or otherwise
reflects adversely or encourages adverse action against the other.

4



--------------------------------------------------------------------------------



 



      9. Additional Provisions.
Defined terms used (and not otherwise defined) herein shall have the meanings
given to such terms in the Management Agreement.
      10. Mutual Release.
For each of the Group 1 and Group 2 Hotels, and the Sold Hotels, IHG hereby
acquits and releases FCH and its directors, officers, employees, subsidiaries or
affiliates, from all claims, demands, causes of action, payments or penalties
constituting “Replacement Management Fees” or “Termination Liquidated Damages”
pursuant to Sections 15.04 or 15.05 of the Management Agreement that could
potentially become due and payable after the effective date of this Agreement,
or may have become due and payable; provided, however, that nothing in this
Section 8 shall operate to release FCH from claims for which IHG is entitled to
indemnification under Section 12 of the Management Agreements. ,
Effective upon the sale of the Group 3 Hotel, Group 4 Hotels, and sale or
re-branding of the Crowne Plaza Union Square Hotel as contemplated in this
Agreement, IHG hereby acquits and releases FCH and its directors, officers,
employees, subsidiaries or affiliates, from all claims, demands, causes of
action, payments or penalties constituting “Replacement Management Fees” or
“Termination Liquidated Damages” pursuant to Sections 15.04 or 15.05 of the
Management Agreement that may become due and payable after the effective date of
this Agreement; provided, however, that nothing in this Section 8 shall operate
to release FCH from claims for which IHG is entitled to indemnification under
Section 12 of the Management Agreements.,
For each of the Group 1, 2, 3, 4 and 5 Hotels, Sold Hotels and Crowne Plaza
Union Square Hotel, FelCor hereby acquits and releases IHG and its directors,
officers, employees, subsidiaries or affiliates, from all claims, demands,
causes of action, payments or penalties relating to or arising from IHG’s
leasing or management of the Hotels, the performance or market effectiveness of
IHG’s brands used to market the Hotels, or claims that the Hotels failed to
achieve maximum profits with respect to the Hotels, up through the date of this
OBA; provided, however, that nothing in this Section 8 shall operate to release
IHG from claims for which FCH is entitled to indemnification under Sections 10
or 12 of the Management Agreements, or from claims relating to IHG’s management
of any Hotel unknown to and not reasonably discoverable by FelCor as of the
Effective Date of this OBA.
SIGNATURE PAGE FOLLOWS

5



--------------------------------------------------------------------------------



 



Executed this 20th day of January, 2006.
SIX CONTINENTS HOTELS, INC.

         
By:
  /s/ Robert Chety    
 
       
Name:
  Robert Chety    
 
       
Its:
  Vice President    
 
       

FELCOR LODGING TRUST, INCORPORATED

         
By:
  /s/ Thomas J. Corcoran Jr.    
 
       

Name: Thomas J. Corcoran Jr.
Chief Executive Officer

6



--------------------------------------------------------------------------------



 



EXHIBIT 1 TO OBA
Sold Hotels
(intentionally omitted)

7



--------------------------------------------------------------------------------



 



EXHIBIT 2 TO OBA
P&S AGREEMENT
(intentionally omitted)

8



--------------------------------------------------------------------------------



 



EXHIBIT 2-A TO OBA
PHILADELPHIA — CENTER CITY CROWNE P&S AGREEMENT
(intentionally omitted)

9



--------------------------------------------------------------------------------



 



EXHIBIT 3 TO OBA
FORM OF MANAGEMENT AGREEMENT AMENDMENTS

10



--------------------------------------------------------------------------------



 



AMENDMENT TO MANAGEMENT AGREEMENT
This Amendment to Management Agreement (“Amendment”) is effective as of the 1st
day of January, 2006, by and between InterContinental Hotels Group Resources,
Inc., as successor by merger to Bristol Management, L.P., and BHMC Canada Inc,,
hereinafter “Manager,” and                     , hereinafter “Leasehold Owner.”
RECITALS
Leasehold Owner and Manager are parties to a certain Management Agreement and
Standard Provisions to Management Agreement (collectively “Management
Agreement”) dated as of July 1, 2001, as subsequently amended by a Master
Amendment to Management Agreement dated as of September 17, 2003, for the
management and operation of the                      hotel (“Hotel”) located at
                    .
                     (“Superior Owner”) leases the Hotel to Leasehold Owner
pursuant to a certain Operating Lease dated July 27, 1998 [as assigned]. For
convenience, Leasehold Owner and Superior Owner shall be collectively referred
to herein as “Owner.”
Leasehold Owner and Manager, with the consent of Superior Owner, desire to
further amend the Management Agreement as provided below.
AGREEMENTS
Now, therefore, in exchange for valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, Leasehold Owner and Manager
agree as follows:
[Group 2, and Group 1 hotels that become Group 2 hotels].
The Initial Term Expiration Date shall be amended to read “December 31, 2007”.
Leasehold Owner may extend such termination date only for events of force
majeure (to be determined at Leasehold Owner or Superior Owner’s expense)
significantly affecting the Hotel or the hotel capital markets generally which
demonstrably thwart Leasehold Owner or Superior Owner’s efforts to sell the
Hotel; provided, however, that no such extension shall be given or any such
extension of the termination date shall be subject to cancellation by Manager
upon 30 days’ notice to Leasehold Owner, notwithstanding the continuation or
impact of the event of force majeure, if, by December 31, 2007 or thereafter for
all [Group 2] hotels except Nikki Bird, Montgomery and Omaha Central, and if by
December 31, 2006 or thereafter for Nikki Bird, Montgomery and Omaha Central,
with respect to the Brand’s quality-grading system, the question or average
score of questions related to the physical condition of the Hotel is lower than
the overall service score of the Hotel based on a twelve (12) month moving
average and Leasehold Owner does not within 30 days after receipt of notice of
such failure commit to, promptly undertake and diligently pursue completion of a
capital plan designed to address such failure.

Page 1 of 27



--------------------------------------------------------------------------------



 



Manager may, in its sole discretion, terminate the Management Agreement for any
Hotel effective December 31, 2007, as extended if applicable, and the provisions
of Section 15.03 shall apply. No Hotel shall be extended beyond 180 days unless
(a) Manager and Leasehold Owner agree to such extension notwithstanding any
force majeure or market conditions and (b) the Hotel becomes subject to the same
terms and conditions as [Group 5]; provided, however, that the provisions of
15.04 (b-g), inclusive, and 15.05 of the Management Agreement shall be, and are
hereby, deleted and of no further force or effect. If either Leasehold Owner or
Superior Owner has not given an extension notice by November 30, 2007 and has
not demonstrated by December 31, 2007 that an event of force majeure
significantly affected the Hotel or the hotel capital markets generally which
thwarted Leasehold Owner or Superior Owner’s efforts to sell the Hotel, the
Management Agreement shall terminate effective December 31, 2007 and the post
termination provisions in the Management Agreement shall apply. In the event of
a sale, foreclosure or deed in lieu thereof, or other alienation of the
interests of Superior Owner in and to the Hotel resulting in a termination of
the Management Agreement with respect to the Hotel, Leasehold Owner shall have
no obligation with respect to payment to Manager of Replacement Management Fees,
Termination Liquidated Damages, or any other measure of damages by virtue of
such termination, but shall not be released from claims for which Manager is
entitled to indemnification under the Management Agreement, or from amounts due
and owing under the Management Agreement through the effective date of such
termination as provided in sections 15.02(c) and 15.03(c).
The parties recognize and acknowledge that it is the intention of Leasehold
Owner and Superior Owner to market and sell the Hotel without regard to
retention of brand affiliation. Accordingly, effective with the signing of this
agreement, Manager or its Affiliate may manage, license, franchise or grant the
use of the Marks to any hotel which Leasehold Owner and Superior Owner might
otherwise consider to be competitive with, or likely to adversely impact the
performance of, the Hotel, and Leasehold Owner and Superior Owner explicitly
waive any right to notification of or objection to the licensing, franchising or
management of any such hotel.
[Crowne Plaza Chicago — Allerton only]
Provided Superior Owner openly and widely markets the Hotel through a nationally
recognized broker and takes no action to prevent Manger, its affiliates or a
designee of its affiliates from bidding, or Manager from approaching other
bidders with an offer to retain management, in the event of a sale of the Hotel
resulting from or occurring after such marketing effort, the provisions of
Sections 15.02(e), 15.04 (b-g), inclusive, and 15.05 of the Management Agreement
shall be deleted and of no further force or effect. In the event of such sale,
resulting in a termination of the Management Agreement with respect to the
Hotel, Leasehold Owner shall have no obligation with respect to payment to
Manager of Replacement Management Fees, Termination Liquidated Damages, or any
other measure of damages by virtue of such termination, but shall not be
released from claims for which Manager is entitled to indemnification under the
Management Agreement or from amounts due and owing under the Management
Agreement through the effective date of such termination as provided in sections
15.02(c) and 15.03(c).
The parties recognize and acknowledge IHG was granted a right, by separate
agreement, to market the Crowne Plaza — Allerton (the “IHG Option”) for a period
of time. Leasehold Owner and Superior Owner will not take any action to market
and sell the Hotel prior to the expiration of the IHG Option, and that
subsequent to the expiration

Page 2 of 27



--------------------------------------------------------------------------------



 



of the IHG Option, it is the intention of Leasehold Owner and Superior Owner to
market and sell the Hotel without regard to retention of brand affiliation.
Accordingly, Manager or its Affiliate may manage, license, franchise or grant
the use of the Marks to any hotel which Leasehold Owner and Superior Owner might
otherwise consider to be competitive with, or likely to adversely impact the
performance of, the Hotel and Leasehold Owner and Superior Owner explicitly
waive any right to notification of or objection to the licensing, franchising or
management of any such hotel.
With respect to the sale or conversion of the Hotel and termination of this
Management Agreement, there may be obligations to terminated employees after the
transition date, in respect of payments in lieu of salary required under various
governmental acts and regulations, severance payments, accrued benefit and
vacation payments, or unfunded ERISA liabilities in various funds controlled by
unions under collective bargaining agreements to which FelCor, IHG or the Hotel
may be parties. FelCor and IHG shall use their best efforts to minimize the
amount of such claims by (a) encouraging purchaser and/or new manager to assume
such agreements and contracts, and to re-hire affected employees; (b) attempting
to negotiate redeployment of any equipment, service or concession agreements or
employees to another hotel managed by Manager or its affiliates; (c) providing
proper notices under the Federal and Illinois “WARN” acts and similar statutes
or ordinances; and (d) negotiating for reduction or release of such claims, fees
or penalties. However, to the extent such claims, fees, obligations, liabilities
or penalties cannot be so avoided or reduced, they shall be considered the
responsibility of Leasehold Owner under the Management Agreement and Leasehold
Owner shall indemnify and hold Manager and IHG harmless from such claims, fees,
obligations, liabilities or penalties. Payment for or adjustment of such items
shall be part of the “final accounting” pursuant to Section 15.03 of the
Management Agreement.
Should Leasehold Owner or Superior Owner fail to notify Manager of its intent to
terminate this Management Agreement by December 31, 2007, this Management
Agreement shall be amended to contain all of the terms and conditions of the
management agreements applicable to the hotels listed in Exhibit A-1, including
agreement upon and completion of a Special Capital Plan as described in
Section 5.07(k) thereof within two years after December 31, 2007, except that in
the event of a sale of the Hotel after December 31, 2007, resulting in a
termination of the Management Agreement with respect to the Hotel, Leasehold
Owner shall have no obligation with respect to payment to Manager of Replacement
Management Fees, Termination Liquidated Damages, or any other measure of damages
by virtue of such termination, but shall not be released from claims for which
Manager is entitled to indemnification under the Management Agreement or from
amounts due and owing under the Management Agreement through the effective date
of such termination as provided in sections 15.02(c) and 15.03(c). In the event
this Agreement is amended on or after December 31, 2007, to incorporate the
provisions of the agreements listed in Exhibit A-1 as provided above, and prior
to agreement upon and completion of a Special Capital Plan, this Agreement shall
be further subject to termination by manager upon 30 days’ notice to Leasehold
Owner if with respect to the Brand’s quality grading system, the question or
average score of questions related to the physical condition of the Hotel is
lower than the overall service score of the Hotel based on a twelve (12) month
moving average and Leasehold Owner does not within 30 days after receipt of
notice of such failure commit to, promptly undertake and diligently pursue
completion of a capital plan designed to address such failure.

Page 3 of 27



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Manager may, in its sole discretion, upon ninety
(90) days notice, terminate the Hotel effective December 31, 2007 or effective
on a date prior to the commencement of a Special Capital Plan, whichever is
later. In the event of such a termination by Manager that is not due to an Event
of Default by Leasehold Owner, Leasehold Owner shall have no obligation with
respect to payment to Manager of Replacement Management Fees, Termination
Liquidated Damages, or any other measure of damages by virtue of such
termination, other than claims for which Manager is entitled to indemnification
under the Management Agreement and for amounts due and owing under the
Management Agreement through the effective date of such termination as provided
in sections 15.02(c) and 15.03(c).
[Union Square only]
Leasehold Owner shall have the right, from and after the date hereof, to
negotiate with the owners of any hotel brand not affiliated with Manager, for a
franchise or other licensing and/or management arrangement with respect to the
Hotel. Leasehold Owner shall have the right to convert such hotel to any such
other brand, or operate the same without a brand, provided that Leasehold Owner
elects to terminate the Management Agreement on or prior to December 31, 2007.
In the event of such brand conversion, or in the event of a sale of the Hotel by
Superior Owner at any time during the Term of the Management Agreement,
Leasehold Owner may terminate the Management Agreement upon at least ninety
(90) days notice and upon termination the provisions of Sections 15.02(e), 15.04
(a-g), inclusive, and 15.05 of the Management Agreement shall be deleted and of
no further force or effect, and Leasehold Owner shall have no obligation with
respect to payment to Manager of Replacement Management Fees, Termination
Liquidated Damages, or any other measure of damages by virtue of such
termination, but shall not be released from claims for which Manager is entitled
to indemnification under the Management Agreement or from amounts due and owing
under the Management Agreement through the effective date of such termination as
provided in sections 15.02(c) and 15.03(c).
With respect to the sale or conversion of the Hotel and termination of this
Management Agreement, there may be obligations to terminated employees after the
transition date, in respect of payments in lieu of salary required under various
governmental acts and regulations, severance payments, accrued benefit and
vacation payments, or unfunded ERISA liabilities in various funds controlled by
unions under collective bargaining agreements to which FelCor, IHG or the Hotel
may be parties. FelCor and IHG shall use their best efforts to minimize the
amount of such claims by (a) encouraging purchaser and/or new manager to assume
such agreements and contracts, and to re-hire affected employees; (b) attempting
to negotiate redeployment of any equipment, service or concession agreements or
employees to another hotel managed by Manager or its affiliates; (c) providing
proper notices under the Federal and California “WARN” acts and similar statutes
or ordinances; and (d) negotiating for reduction or release of such claims, fees
or penalties. However, to the extent such claims, fees, obligations, liabilities
or penalties cannot be so avoided or reduced, they shall be considered the
responsibility of Leasehold Owner under the Management Agreement and Leasehold
Owner shall indemnify and hold Manager and IHG harmless from such claims, fees,
obligations, liabilities or penalties. Payment for or adjustment of such items
shall be part of the “final accounting” pursuant to Section 15.03 of the
Management Agreement

Page 4 of 27



--------------------------------------------------------------------------------



 



Superior Owner and Leasehold Owner agree not to sell the hotel to an unrelated
third party unless Superior Owner openly and widely markets the Hotel through a
nationally recognized broker and takes no action to prevent any party, including
Manager or its Affiliates from making an offer to purchase the Hotel.
The parties recognize and acknowledge that it is the intention of Leasehold
Owner and Superior Owner to market and sell the Hotel without regard to
retention of brand affiliation. Accordingly, Manager or its Affiliate may
manage, license, franchise or grant the use of the Marks to any hotel which
Leasehold Owner and Superior Owner might otherwise consider to be competitive
with, or likely to adversely impact the performance of, the Hotel and Leasehold
Owner and Superior Owner explicitly waive any right to notification of or
objection to the licensing, franchising or management of any such hotel.
If Leasehold Owner does not notify Manager of its termination of this Management
Agreement at least ninety (90) days prior to December 31, 2007, this Management
Agreement shall be amended to contain all of the terms and conditions of the
management agreements applicable to the hotels listed in Exhibit A-1, including
Sections 15.02 (e), 15.04 and 15.05 and including agreement upon and completion
of a Special Capital Plan as described in Section 5.07 (k) hereof within two
years after December 31, 2007, except that in the event of a sale of the Hotel
after December 31, 2007, resulting in a termination of the Management Agreement
with respect to the Hotel upon ninety (90) days notice, Leasehold Owner shall
have no obligation with respect to payment to Manager of Replacement Management
Fees, Termination Liquidated Damages, or any other measure of damages by virtue
of such termination, but shall not be released from claims for which Manager is
entitled to indemnification under the Management Agreement or from amounts due
and owing under the Management Agreement through the effective date of such
termination as provided in sections 15.02(c) and 15.03(c).
Notwithstanding the foregoing, Manager may, in its sole discretion, upon ninety
(90) days notice, terminate the Hotel effective December 31, 2007 or effective
on a date prior to the commencement of a Special Capital Plan, whichever is
later. In the event of such a termination by Manager that is not due to an Event
of Default by Leasehold Owner, Leasehold Owner shall have no obligation with
respect to payment to Manager of Replacement Management Fees, Termination
Liquidated Damages, or any other measure of damages by virtue of such
termination, other than claims for which Manager is entitled to indemnification
under the Management Agreement and for amounts due and owing under the
Management Agreement through the effective date of such termination as provided
in sections 15.02(c) and 15.03(c)
[Group 4, and Group 1 hotels that become Group 4 hotels]
Manager or its affiliates shall provide Leasehold Owner with a Product
Improvement Plan (“PIP”) for the Hotel, which Manager and its Affiliates would
accept in conjunction with an application for a franchise or license agreement
for the hotel from a third-party purchaser thereof and consistent with Manager’s
PIP standards and practices applicable to franchise applications generally, no
later than December 30, 2005, (“PIP Deadline”). Leasehold Owner shall make its
employees, agents and representatives freely available to Manager and its
Affiliates in order to meet the PIP Deadline. Leasehold Owner may market the
Hotel for sale to third parties subject to the requirement that any buyer must
make application to Manager or its appropriate Affiliate for a franchise or
license agreement for the continuing operation of the Hotel under the Brand,
subject to the

Page 5 of 27



--------------------------------------------------------------------------------



 



standard fees, terms and conditions of Manager and its Affiliates for a grant of
such license or franchise (“Standard IHG Brand License”). In the event a
prospective buyer of the Hotel makes such application and a franchise or license
agreement is granted to such buyer by Manager or its affiliates and such buyer
closes on the purchase of the Hotel and executes the Standard IHG Brand License,
or in the event the Hotel is purchased by Manager, an Affiliate of Manager or
the designee of either and Manager retains management the provisions of
Sections 15.02(e), 15.04 (b-g), inclusive, and 15.05 of the Management Agreement
shall be deleted and of no further force or effect upon Buyer’s closing of the
purchase of the Hotel. In the event of a sale under which the purchaser executes
a Standard IHG Brand License or a sale to Manager under the terms described
herein, resulting in a termination of the Management Agreement with respect to
the Hotel, Leasehold Owner shall have no obligation with respect to payment to
Manager of Replacement Management Fees, Termination Liquidated Damages, or any
other measure of damages by virtue of such termination, other than amounts due
and owing under the Management Agreement through the effective date of such
termination as provided in sections 15.02(c) and 15.03(c).
If Leasehold Owner does not notify Manager of its termination of this Management
Agreement at least sixty (60) days prior to December 31, 2007, this Management
Agreement shall be amended to contain all of the terms and conditions of the
management agreements applicable to the hotels listed in Exhibit A-1, including
agreement upon and completion of a Special Capital Plan as described in
Section 5.07 (k) hereof within two years after December 31, 2007, except that in
the event of a sale of the Hotel after December 31, 2007, resulting in a
termination of the Management Agreement with respect to the Hotel, if the
purchaser of the Hotel executes a Standard IHG Brand License, or in the event
the Hotel is purchased by Manager, an Affiliate of Manager or the designee of
either and Manager retains management, Leasehold Owner shall have no obligation
with respect to payment to Manager of Replacement Management Fees, Termination
Liquidated Damages, or any other measure of damages by virtue of such
termination, other than claims for which Manager is entitled to indemnification
under the Management Agreement and for amounts due and owing under the
Management Agreement through the effective date of such termination as provided
in sections 15.02(c) and 15.03(c). In the event this Agreement is amended on or
after December 31, 2007, to incorporate the provisions of the agreements listed
in Exhibit A-1 as provided above, and prior to agreement upon and completion of
a Special Capital Plan, this Agreement shall be further subject to termination
by Manager upon 30 days’ notice to Leasehold Owner if the Hotel is failing to
meet the then current Brand quality standards and the product portion of such
Brand quality standards is below the applicable quality threshold, and Leasehold
Owner does not within 30 days after receipt of notice of such failure commit to
and comply with a capital plan designed to address such failure.
(Groups 1-4]
Exhibits H [Incentive Management Fee] and I [Replacement Management Fees] to the
Management Agreement are hereby deleted unless and until the hotel becomes
subject to the terms of the Management Agreement applicable to the hotels listed
on Exhibit A-1.

Page 6 of 27



--------------------------------------------------------------------------------



 



[Group 5 only]
The Initial Term Expiration Date shall be, and is hereby, amended to read
“July 1, 2025.” [Fisherman’s Wharf: The Initial Term Expiration Date shall be,
and is hereby, amended to read “the date of lease expiration plus, with respect
to the “Columbus building” only, any hotel or ground lease extensions Leasehold
Owner or Superior Owner may negotiate in its sole and absolute discretion,
provided that no such lease extension shall extend the term of this Agreement
beyond July 1, 2025
There shall be added to Section 4 new Section 4.07 as follows:
Section 4.07: Notwithstanding the provisions of Sections 4.04(v), 4.05 and 4.06
above, Manager may condition its consent to a sale or lease by Leasehold Owner
or Superior Owner of restaurant or parking facilities, upon (i) Manager’s
receipt of a payment or payments, or adjustment of Basic Management Fee
provisions, reasonably calculated to replace Basic Management Fees foregone by
Manager as a consequence of any such transaction, and; (ii) adjustment of the
ROI Failure and Incentive Management Fee calculations so that Manager shall not
be adversely affected. In the event Leasehold Owner or Superior Owner desire to
convert a portion of a Hotel to a residential, retail or commercial use,
including condominiums, time shares, fractional ownership or other form of use,
but specifically excluding any hotel use (“Alternate Use”), Leasehold Owner and
Manager shall negotiate in good faith to agree upon the terms of such proposed
Alternate Use with the objective of minimizing disruption to hotel operations
and appropriately adjusting the Manager’s fee structure to mitigate the effect
of such Alternate Use. If at any time the parties cannot agree upon the amount
or calculation of such payment or payments, or upon the economic effect of any
Alternate Use, either party may demand determination of such issue by
arbitration in the manner set forth for budget disputes in Section 6.02(d)
The provisions of Section 5.07(b) through 5.07 (g) of the Management Agreement
shall be deleted, and the following inserted in their place and stead:
(b) Leasehold Owner shall expend such amounts for Capital Replacements as shall
be required in the normal and ordinary course of operation of the Hotel in
accordance with the Brand Standards. Design and installation of Capital
Replacements shall be carried out under Leasehold Owner’s supervision, unless
Leasehold Owner requests Manager in writing to supervise such Capital
Replacements, and the costs of design, construction management, technical
services fees to Manager, its affiliates or third parties, and similar
project-specific services shall be Leasehold Owner’s responsibility. After the
Capital Replacements Budget, reflecting the level of expenditures set forth
below, is agreed upon as provided in Section 6.02(a) and made a part of the
applicable Annual Business Plan, Leasehold Owner shall be responsible for any
further pricing, scheduling or other capital planning necessary to proceed with
any project, absent a separate written agreement with Manager to do so. All
Special Capital Plans (as defined below) and capital replacements that include
design specifications must meet Brand Standards. Prior to purchase and
implementation, leasehold owner shall submit design specifications, including
plans, specifications and color boards to Manager or its Affiliates for
approval.

Page 7 of 27



--------------------------------------------------------------------------------



 



Leasehold Owner and Manager agree that expenditures on Capital Replacements
shall be, unless otherwise agreed by Leasehold Owner and Manager in the Capital
Replacements Budgets or in a writing separately executed, including any Special
Capital Plan or Redevelopment Plan as described in subsection (k) below, (i) at
least 5% of the Adjusted Gross Revenues((after deducting from Adjusted Gross
Revenues any sale or lease proceeds received by Leasehold Owner pursuant to
Section 4.04 hereof) of the Hotel until Leasehold Owner’s commencement of the
[Special Capital[ [Redevelopment] Plan described in Section 5.07(k) below;
(ii) at least 3% of the Adjusted Gross Revenues ((after deducting from Adjusted
Gross Revenues any sale or lease proceeds received by Leasehold Owner pursuant
to Section 4.04 hereof) of the Hotel during each of the two Fiscal Years
following Leasehold Owner’s completion of the [Special Capital[ [Redevelopment]
Plan described in Section 5.07(k) below; and (ii) at least 5% of the Adjusted
Gross Revenues (after deducting from Adjusted Gross Revenues any sale or lease
proceeds received by Leasehold Owner pursuant to Section 4.04 hereof) of the
Hotel for all subsequent Fiscal Years (“Minimum Capital Replacements
Expenditure”). Commencing with the effective date of this Amendment, Leasehold
Owner shall additionally expend up to 2.5% of the Adjusted Gross Revenues
((after deducting from Adjusted Gross Revenues any sale or lease proceeds
received by Leasehold Owner pursuant to Section 4.04 hereof) of the Hotel for
each full Fiscal Year prior to completion of the Special Capital [Redevelopment]
Plan described in Section 5.07(k) below for maintenance, repair or other
necessary expenditures for items not included in the Special Capital or
Redevelopment Plans; To the extent Leasehold Owner requests Manager, in writing,
to supervise any particular Capital Replacements project, Manager and Leasehold
Owner will seek to negotiate a technical services agreement that, if and when
ultimately executed, shall govern the provision of services related to that
project. Notwithstanding the foregoing, if the amounts expended by Leasehold
Owner and its Affiliates (plus any amounts authorized to be spent directly by
Manager and its Affiliates) on Capital Replacements for the Hotel, at the end of
any Fiscal Year, are less than the amounts required to be expended pursuant to
this Section 5.07(b) through the end of such Fiscal Year, and Leasehold Owner
fails to expend the amount of such shortfall within ninety (90) days following
the end of such Fiscal Year, then in such event Manager shall have the right to
perform or complete all uncompleted Capital Replacements projects approved for
completion prior to the end of such Fiscal Year at Leasehold Owner’s expense, at
a cost not to exceed 110% of the amount provided therefor within the applicable
Capital Replacements Budget, and shall be entitled to payment or reimbursement
therefor from the Capital Reserve Account or funds provided by Leasehold Owner
as contemplated by this Section 5.07.
          (c) Leasehold Owner shall establish an interest bearing bank account
in its name with an institution of Manager’s choice, with agreement by Leasehold
Owner, to be designated as the FCH/BHR Capital Reserve Account (the “Capital
Reserve Account”). Funds deposited in this account may be commingled with funds
deposited for other hotels listed on Exhibit A-1. Promptly after the end of each
Fiscal Month, Manager shall deposit into the Capital Reserve Account an amount
equal to the Minimum Capital Replacements Expenditures for such Fiscal Month
from the Gross Revenues of the Hotel in accordance with Section 8.01 hereof.
Funds deposited in the Capital Reserve Account in respect of the Hotel may be
combined with funds deposited in respect of the other hotels listed on
Exhibit A-1 hereto. Designees of both Leasehold Owner and Manager shall be
authorized to draw upon the Capital Reserve Account solely for the purposes and
under the circumstances provided for herein. In addition, so long as

Page 8 of 27



--------------------------------------------------------------------------------



 



Leasehold Owner, Guarantor, FelCor or any successor thereof maintains an
Approved Facility, Manager shall not deposit any funds to the Capital Reserve
Account that would increase its balance to more than $500,000.00 collectively
for all Hotels.
          (d) Manager shall compute, as a book reserve, for each Fiscal Month
beginning with the Fiscal Month commencing immediately after the Effective Date,
and continuing for each and every month during the Initial Term and any Renewal
Term(s) the amount equal to the Minimum Capital Replacements Expenditure, less
capital expenditures actually made on the Hotel during that period (such net
amount being the “Cumulative Capital Reserve Balance”.)
          (e)The Leasehold Owner may draw on the Capital Reserve Account for the
payment of all costs of Capital Replacements that have been made by Leasehold
Owner to the Hotel, provided that Leasehold Owner shall have no right to make
any such draw at any time that the balance of the Capital Reserve Account is
equal to or less than $500,000.00 collectively for all Hotels. The Manager may
draw on the Capital Reserve Account, or if the Capital Reserve Account is
inadequate, the Manager may make demand upon Leasehold Owner, upon five (5) days
written notice, for the payment either directly from Leasehold Owner or from the
Approved Facility of all costs of Capital Replacements that have been made by
Manager to Hotel pursuant to the then current Capital Replacements Budget.
          (f)From time to time, but not less frequently than weekly, Leasehold
Owner shall make deposits to the Capital Reserve Account in amounts necessary to
restore its balance to not less than $500,000.00 collectively for all Hotels or
such greater amount as may be necessary (after taking into account anticipated
contributions) to pay for budgeted Capital Replacements as they come due;
provided, however, that in no event shall Leasehold Owner be required to make
any deposits to such Capital Reserve Account which would cause the balance
therein to exceed the then Cumulative Capital Reserve Balance.
          (g) In the event that either (i) Leasehold Owner or one of its
Affiliates fails or refuses to maintain an Approved Facility or Leasehold Owner
fails or refuses to make required timely deposits to the Capital Reserve Account
in amounts necessary to restore its balance to $500,000.00 collectively for all
Hotels or to pay for budgeted Capital Replacements as they come due, or (ii)
without the consent of Manager, the amounts expended or committed by Leasehold
Owner and its Affiliates (plus any amounts authorized to be spent directly by
Manager and its Affiliates) on Capital Replacements for the Hotel are less than
required by Section 5.07(a) above, and Leasehold Owner fails to expend the
amount of such shortfall within ninety (90) days following the end of the Fiscal
Year in which such expenditures were not made or committed, then upon either of
such events, Manager may commence payment of any cash otherwise distributable to
Leasehold Owner from the Sweep Account to the Capital Reserve Account, and in
addition may make written demand that Leasehold Owner make deposits within five
(5) days into the Capital Reserve Account, until the balance in that account is
not less than the Cumulative Capital Reserve Balance. In the event Leasehold
Owner fails to fully fund such Cumulative Capital Reserve Balance within such
five (5) day period, Manager shall be entitled to retain Net Operating Income of
the Hotel and pay such amounts into the Capital Reserve Account until such
account is credited with the full amount of the Cumulative Capital Reserve
Balance as of the date of such failure by Leasehold Owner.

Page 9 of 27



--------------------------------------------------------------------------------



 



There shall be added to Section 5.07 a new subsection (k) as follows:
[HI Select Boston; HI Select Toronto Airport; HI Toronto Yorkdale; HI
Philadelphia; HI Select Pittsburgh; HI Select Nashville — Briley Parkway; HI
Select Orlando Airport; HI Houston Medical Center; HI French Quarter; HI Select
San Antonio Airport; and Mills House]:
(k) Notwithstanding the provisions of Sections 5.07(a) and 6.02 hereof, Manager
and Leasehold Owner have agreed upon a comprehensive capital plan (“Special
Capital Plan”), a copy of which is attached hereto as Exhibit A-2. Except for
subsequent amendment in any subsequent writing, Capital Replacements Budget or
Annual Business Plan, the Special Capital Plan shall be completed by Leasehold
Owner no later than June 30, 2007, even if the cost thereof exceeds the
expenditure levels set forth in Section 5.07(a), in default of which completion
Manager shall have all of the rights and remedies available under the Management
Agreement (as amended), including but not limited to securing completion of the
Special Capital Plan as are set forth in Sections 5.07 (a) and (d) hereof and/or
default and termination of the Management Agreement under Article 15, including
the damages provisions therein. Leasehold Owner’s performance of the Special
Capital Plan shall not excuse Leasehold Owner’s obligation to expend such
capital, including “emergency capital,” as shall be required in the normal and
ordinary course of operation of the Hotel in accordance with life safety issues
and the Brand Standards.
[HI Santa Monica; HI Santa Barbara; HI San Francisco Fisherman’s Wharf; HI San
Diego]:
(k) Notwithstanding the provisions of Sections 5.07(a) and 6.02 hereof, Manager
and Leasehold Owner shall agree upon a comprehensive capital plan (“Special
Capital Plan”), a copy of which shall be attached hereto as Exhibit A-2, no
later than April 1, 2006. Except for subsequent amendment in any subsequent
writing, Capital Replacements Budget or Annual Business Plan, identified items
within the Special Capital Plan shall be completed by the time frame set forth
in the Special Capital Plan, and the remainder of such Special Capital Plans
shall be completed by Leasehold Owner no later than June 30, 2008, even if the
cost thereof exceeds the expenditure levels set forth in Section 5.07(a), in
default of which completion Manager shall have all of the rights and remedies
available under the Management Agreement (as amended), including but not limited
to securing completion of the Special Capital Plan as are set forth in
Sections 5.07 (a) and (d) hereof and/or default and termination of the
Management Agreement under Article 15, including the damages provisions therein.
Leasehold Owner’s performance of the Special Capital Plan shall not excuse
Leasehold Owner’s obligation to expend such capital, including “emergency
capital,” as shall be required in the normal and ordinary course of operation of
the Hotel in accordance with life safety issues and the Brand Standards.
[I-Drive, Cocoa Beach]:
(k) Notwithstanding the provisions of Sections 5.07(a) and 6.02 hereof, Manager
and Leasehold Owner shall agree upon a comprehensive redevelopment capital plan
(“Redevelopment Plan”) no later than December 31, 2006, which

Page 10 of 27



--------------------------------------------------------------------------------



 



Redevelopment Plan may contemplate the physical redevelopment of the Hotel
and/or the conversion of the Hotel to another brand owned by Manager or an
Affiliate of Manager. Such Redevelopment Plan shall meet the standards of the
applicable brand and be consistent in scope with current practices with respect
to hotels managed by Manager under such brand. Except for subsequent amendment
in any subsequent writing, Capital Replacements Budget or Annual Business Plan,
the Redevelopment Plan shall be completed by Leasehold Owner no later than
December 31, 2010, even if the cost thereof exceeds the expenditure levels set
forth in Section 5.07(a). Except for subsequent amendment in any subsequent
writing, failure to sign a reasonable Redevelopment Plan by December 31, 2006 or
complete such plan by December 31, 2010, shall be a default of which execution
and/or completion Manager shall have all of the rights and remedies available
under the Management Agreement, including but not limited to securing completion
of such Redevelopment Plan as are set forth in Sections 5.07 (a) and (d) hereof,
and/or default and termination of the Management Agreement under Article 15,
including the damages provisions therein When agreed upon by the parties, the
Redevelopment Plan shall be appended hereto as Exhibit A-2. Leasehold Owner’s
performance of the Redevelopment Plan shall not excuse Leasehold Owner’s
obligation to expend such amounts, including “emergency capital,” as shall be
required in the normal and ordinary course of operation of the Hotel in
accordance with life safety issues and the Brand Standards.
Upon completion of the Redevelopment Plan, to the extent the number of hotel
rooms has been significantly reduced, adjustment to the ROI Failure and
Incentive Management Fee calculations shall be made so that Manager shall not be
adversely affected.
The provisions of Section 7.01(b) of the Management Agreement are hereby
deleted, and the following inserted in their place and stead:
(b) In addition to the Basic Management Fee, Manager shall be entitled to
receive an Incentive Management Fee based upon the combined “Incentive Profit”
of the Hotel.
(i) The Incentive Profit shall be computed as follows:
(ii) (A) the Adjusted Net Operating Income of the Hotel for the applicable
period, minus
      (B) the product of 8.5% (the “ROI Percentage”) multiplied by Leasehold
Owner’s Investment Basis in the Hotel for the
Fiscal Year for which the computation is being made
(ii) If there is any positive “Incentive Profit”, as so computed, for the Hotel,
then Manager shall be paid an “Incentive
Management Fee” equal to the lesser of the following: (1) the product of 25%
(the “Incentive Management Fee Percentage”) times the Incentive Profit, or
(2) two and one-half percent (2.5%) of the Adjusted Gross Revenues of the Hotel.
(iii) If a Fiscal Year consists of less than twelve (12) calendar months or if
during any Fiscal Year, this agreement is
terminated, then for the purpose of calculating the Incentive Management Fee for
such Fiscal Year, the Adjusted Net Operating Income shall be included only for
the period during which this

Page 11 of 27



--------------------------------------------------------------------------------



 



Agreement was in effect and (b) the Leasehold Owner’s Investment Basis in the
Hotel shall be adjusted multiplied by a fraction, the numerator of which is the
number of days during the Fiscal Year that this Agreement was in effect and the
denominator of which is 365.
          (iv) The Incentive Management Fee will be paid from the Sweep Account,
subject to Section 8.01 hereof, thirty (30) days following the end of each
calendar quarter, on a year-to-date basis, with a year end reconciliation of the
Incentive Management Fee for such Fiscal Year being made no later than
forty-five (45) days following the end of such Fiscal Year. Within thirty
(30) days after the end of each calendar quarter Leasehold Owner shall provide a
calculation of the Investment Basis for all managed hotels applicable to such
quarter, certified as true and accurate by a financial officer of Leasehold
Owner. Several examples of the Incentive Management Fee calculations are
attached hereto as Exhibit “A-3” Leasehold Owner’s capitalization policies shall
comply with Generally Accepted Accounting Principles (“GAAP”). At Manager’s
election, and at its own cost (and not an Operating Cost) an audit of the books
and records relevant to the determination of the Investment Basis and the
consistency of such determination with GAAP may be performed annually by a
nationally recognized, independent certified public accounting firm appointed by
Manager. Leasehold Owner shall cooperate in good faith with Manager to
facilitate such audit. Any adjustments to the Investment Basis for a Fiscal Year
shall entitle Manager to a credit or debit, as applicable, to the Incentive
Management Fees in such Fiscal Year and/or proportionate adjustment of the
Performance Test, if applicable, in such Fiscal Year. If the aggregate errors
identified by such audit result in a net change of the total Investment Basis by
an amount equal or greater than three percent, then Leasehold Owner, as an
Ownership Cost, shall reimburse Manager for one-half of the cost of such audit;
provided, however, should Leasehold Owner disagree with the conclusions of the
certified public accounting firm appointed by Manager, it may at its own cost
have an independent audit a nationally recognized, independent certified public
accounting firm appointed by Leasehold Owner audit such books and records. If
Leasehold Owner conducts such audit, and the two firms disagree, the matter may
be submitted to arbitration as provided in section 6.02, and the party whose
position is upheld shall pay all audit and arbitration costs.”
There shall be added to the Management Agreement a new Section 7.06, as follows:
          7.06. Performance Standards; Termination; Cure.
          So long as Leasehold Owner is not in default of its obligations under
this Agreement, commencing with the first full Fiscal Year after the Fiscal Year
in which Leasehold Owner completes implementation of the Special Capital Plan
or, for I-Drive and Cocoa Beach, the second full Fiscal Year after the
Redevelopment Plan, as defined in Section 5.07(k) above, within ninety (90) days
of the end of the prior Fiscal Year, Leasehold Owner shall be entitled to
terminate this Agreement (“Performance Termination”) upon sixty days written
notice (“Performance Termination Notice”) if the Adjusted Net Operating Income
of the Hotel is less than a fixed 7.5% (the “Performance Hurdle Percentage”) of
Leasehold Owner’s Investment Basis for each of any two consecutive Fiscal Years
(“Determination Period”). Such condition shall be referred to herein as an “ROI
Failure,” and shall entitle Leasehold Owner to declare a Performance Termination
unless:

Page 12 of 27



--------------------------------------------------------------------------------



 



  (i)   within thirty (30) days of receipt of the Performance Termination Notice
or final decision of a Lodging Arbiter or arbitration as described below,
whichever is later, Manager shall have made payments to Leasehold Owner to the
extent necessary to make Adjusted Net Operating Income for the second of such
two consecutive Fiscal Years equal to the applicable Performance Hurdle
Percentage of Leasehold Owner’s Investment Basis; or

  (ii)   the Hotel’s Net Operating Income for the second Fiscal Year during the
Determination Period, is greater than or equal to ninety-five percent (95%) of
budgeted Net Operating Income as determined pursuant to the Yearly Budget (the
“Budget Test”).; or

  (iii)   If, and only to the extent, the hotel has suffered a significant event
of Force Majeure excusing Manager’s performance as more fully described below.

          Solely for purposes of calculating the existence of an ROI Failure
under this Section 7.06 (and not for purposes of determining Basic Management
Fees or Incentive Management Fees in any Fiscal Year), any business interruption
award, income or proceeds, and unreimbursed expenses or expenses attributable to
the proving and collection thereof, shall be excluded from Net Operating Income
or Adjusted Net Operating Income.
          Solely for purposes of calculating the existence of an ROI Failure
under this Section 7.06 (and not for purposes of determining Basic Management
Fees or Incentive Management Fees in any Fiscal Year), real estate taxes and
property insurance premiums shall be included in Adjusted Net Operating Income,
but shall be capped at no more than costs in Fiscal Year 2005 increased by no
more than the cumulative change in the Consumer Price Index.
          If, in Manager’s judgment, significant conditions of Force Majeure
which reduced Adjusted Net Operating Income by more than twenty five hundredths
of a percent (0.25%) caused the ROI Failure, then Manager may, irrespective of
the financial results of the Determination Period, assert that no ROI Failure
exists; provided, however, that upon request of Leasehold Owner, Manager shall
substantiate at its expense through appropriate documentation the impact of the
Force Majeure conditions. If Leasehold Owner disputes whether the ROI Failure
then the matter will be submitted to an independent third party consultant
selected by the parties, which shall be a national firm of recognized standing
for consulting in the lodging and hospitality industry )“Lodging Arbiter”) for
resolution. The Lodging Arbiter shall determine only whether (i) Force Majeure
conditions pertain to the Determination Period and, if so, (ii) absent such
Force Majeure condition, the ROI Failure would not exist. The Lodging Arbiter
shall make such determination within thirty (30) business days after its
appointment and such determination shall be conclusive and binding upon
Leasehold Owner and Manager. For purposes of this Section, in addition to the
matters identified as Force Majeure in Article 21, Force Majeure shall include
material damage to or destruction of all or part of the Hotel, partial or
temporary taking by power of eminent domain, voluntary construction,
reconstruction, redecorating or refurbishing of all or a significant portion of
the Hotel, or the closing or unavailability of all or any significant portion of
the Hotel. If the Lodging Arbiter determines that Force Majeure occurred in any
Fiscal Year within a Determination Period, and absent such Force

Page 13 of 27



--------------------------------------------------------------------------------



 



Majeure condition the Performance Deficit would not exist, then such Fiscal Year
shall not be included in any Determination Period.
          If the parties agree that conditions of Force Majeure contributed to a
ROI Failure or the Lodging Arbiter so determines, and Leasehold Owner disputes
the financial impact of such Force Majeure to the ROI Failure, then the matter
will be submitted to a mutually agreeable, independent, certified, nationally
recognized public accounting firm for conclusive resolution.
          If, with respect to Force Majeure,the parties cannot agree upon the
selection of such a Lodging Arbiter or public accounting firm, or if the parties
dispute the Performance Termination for reasons other than Force Majeure, the
matter may be resolved by arbitration in the manner set forth for budget
disputes in Section 6.02(d). The prevailing party will be entitled to be
reimbursed the costs associated with the resolution of such issues.
          If Manager fails, within thirty (30) days of receipt of such
Performance Termination Notice (subject to the submission of any Force Majeure
dispute to the Lodging Arbiter) (“Cure Period “), to deposit the Cure Amount
into the Sweep Account, so long as Leasehold Owner is not in default of its
obligations under this Agreement then this Agreement shall terminate at 11:59 PM
on the last day of Manager’s Cure Period. In the event of such termination, the
provisions of Sections 15.04 and 15.05 of the Management Agreement shall be
inapplicable to such termination, and Leasehold Owner shall have no obligation
with respect to payment to Manager of Replacement Management Fees, Termination
Liquidated Damages, or any other measure of damages by virtue of such
termination, other than claims for which Manager is entitled to indemnification
under the Management Agreement and for amounts due and owing under the
Management Agreement through the effective date of such termination as provided
in sections 15.02(c) and 15.03(c)
          If Manager pays a Cure Amount for any Fiscal Year, if Manager meets
the Budget Test for any Fiscal Year, or if there is an ROI Failure excused by
conditions of Force Majeure for any Fiscal Year, with respect to future
Determination Periods, the Hotel shall be deemed to have met the Performance
Test for only such Fiscal Year.
The title of Section 15.04 shall be amended to read: Replacement Fee to Manager
Upon Termination of a Hotel other than a Performance Termination or Event of
Default by Manager
Section 15.04(b) is hereby amended to read:
“A “Replacement Investment” shall mean the amount invested by Leasehold Owner or
one of its Affiliates in (i) the acquisition of any hotel that, at the time of
acquisition, was not operated under a Brand owned by Manager or one of its
Affiliates and that Manager has approved as being appropriate for operation
under a Brand owned by Manager or one of its Affiliates, (which approval shall
be in Manager’s sole discretion as an Affiliate of the Brand owner, and may be
conditioned upon the prior or future completion of certain specified
improvements to comply with the applicable Brand Standards, the cost of which
improvements

Page 14 of 27



--------------------------------------------------------------------------------



 



shall be part of the amount invested for acquisition of the Hotel for purposes
of this subsection (b)), and that Leasehold Owner has made or offers to make
subject to a new Agreement in favor of Manager on substantially the same terms
as this Agreement (and for a term equal to the remaining term of this
Agreement), and (ii) a significant expansion by Leasehold Owner, Superior Owner
or an affiliate of either, of a hotel operated by Manager, which expansion will
materially increase Gross Revenues, in the reasonable opinion of Manager, and
which is otherwise approved by Manager, which approval shall not be unreasonably
withheld or delayed. The amount of Leasehold Owner’s “Replacement Investment
Balance” shall be equal to the aggregate of its Replacement Investments and
those of its Affiliates, from and after the Effective Date of this Amendment,
plus the Net Proceeds received by Leasehold Owner with respect to any terminated
Hotel as to which Leasehold Owner has paid Liquidated Damages as provided in
Section 15.05 hereof, reduced by the Net Proceeds theretofore derived by
Leasehold Owner and/or its Affiliates from the sale of any Managed Hotels. With
respect to any other termination of a Hotel other than a Performance Termination
or Event of Default by Manager, and which does not generate Net Proceeds from a
sale, the Replacement Investment Balance shall be reduced by the Investment
Basis then applicable to such terminated hotel.
The first clause of Section 15.04(c) shall be amended to read as follows: “If,
upon the termination of this Agreement for a reason other than a Performance
Termination or Event of Default by Manager, there is a Replacement Investment
Balance equal to or greater than zero...”.
The first clause of Section 15.04 (d) shall be amended to read as follows: “If,
upon the termination of this Agreement for a reason other than a Performance
Termination or Event of Default by Manager, there is not a positive Replacement
Investment Balance,....”
The words “sold Managed Hotel” in the first sentence of Section 15.04(e) shall
be replaced with the word “terminated hotel operated by Manager for Leasehold
Owner, Superior Owner or an Affiliate of either,”
The words “or termination” shall follow the word “sale” in Section 15.04(f)
[For purposes of unpooling the Incentive Management Fees], There shall be
deleted from Section 15.04(d) the following language:
”, which shall be equal to the Incentive Management Fee earned by Manager for
all of the Managed Hotels during such previous Fiscal Year multiplied by a
fraction, the numerator of which shall be the Hotel’s Adjusted Net Operating
Income for such previous Fiscal Year, and the denominator of which shall be the
Adjusted Net Operating Income of all Managed Hotels for the same period;
provided, however, if the Hotel is sold during the first twelve (12) months of
the Initial Term, the monthly Replacement Management Fee for the Hotel shall be
equal to one-twelfth (1/12th ) of the sum of the Basic Management Fee, and the
Incentive Management Fee allocable to the Hotel for the first twelve (12) months

Page 15 of 27



--------------------------------------------------------------------------------



 



of the Initial Term, as forecast in the Annual Plan for the Hotel for such
twelve (12) month period.”
There shall be added to Section 15.05(a)(i) the following: “,provided, however,
that after January 1, 2015, the Incentive Management Fee shall be disregarded in
the calculation of Liquidated Damages, and only the Basic Management Fee shall
be considered in such calculation.” The chart immediately following current
Subsection 15.05(a)(iii) shall be amended to read:

                                                   
YEAR
  2005   2006       2007   2008   2009       2010   2011   2012       2013  
MULTIPLE
  8.7X   8.2X       7.8X   7.2X   6.6X       6.0X   5.4X   4.7X       4.0X    
YEAR   2014   2015 to 8/1/2021           8/2/2021-8/1/2023          
8/2/2023-2025
MULTIPLE
  3.2X   3.0X               2.0X               1.0X          

Section 15.05(b) of the Management Agreement is hereby deleted in its entirety,
and in its place and stead is inserted the following new Section 15.05(b):
15.05(b). Franchise Fee Credit. The parties agree that, with respect to
Replacement Management Fees and Termination Liquidated Damages due and payable
to Manager by virtue of termination of this Management Agreement pursuant to
Sections 15.04 and 15.05(a), above, in the event a purchaser of the Hotel
executes a franchise or license agreement for the Hotel (“Buyer’s Franchise”)
with Manager or an Affiliate for a term of at least three (3) years, the
Replacement Management Fees and Termination Liquidated Damages shall be reduced
by a “Franchise Fee Credit”. The Franchise Fee Credit shall be calculated as
follows: Gross Rooms Revenues of the Hotel for the most recent twelve
(12) months prior to termination, multiplied times each of the applicable
royalty rates for each of the first three (3) years in the Buyer’s Franchise,
net of any royalty reduction or “advertising assistance” granted to the licensee
in the Buyer’s Franchise or in any side agreement exclusive of any allowance or
assistance provided from any advertising or marketing fund to which franchisees
contribute, that may be maintained by Manager or any of its Affiliates. In the
event the Buyer’s Franchise is terminated for any reason other than a breach by
the IHG Entity within thirty-six (36) months of it being in effect as to the
Hotel, the parties shall increase the Replacement Management Fees and Terminated
Liquidated Damages by a number equal to the Franchise Fee Credit multiplied by a
fraction, the numerator of which is thirty-six (36) minus the number of months
Buyer’s Franchise was in effect, and the denominator of which is thirty-six
(36).
Section 19.02 shall be amended to read in its entirety:
          Assignment by Leasehold Owner. Leasehold Owner shall have the right to
assign this Agreement in its entirety to a purchaser of the Hotel upon
reasonable determination by Manager, including, but not limited to, credit
worthiness of such purchaser, (such determination by Manager and written consent
not to be unreasonably withheld or delayed), in which event Leasehold Owner and
Guarantor shall be released form any liability hereunder except as otherwise set
forth herein. Additionally, Leasehold

Page 16 of 27



--------------------------------------------------------------------------------



 



Owner shall have the right to assign this Agreement to any parent, subsidiary or
Affiliate of Leasehold Owner or to the holder of any Authorized Mortgage,
provided no such assignment shall release Leasehold Owner or Guarantor.
Leasehold Owner shall not otherwise assign (or permit the assignment of) any of
Leasehold Owner’s interest in this Agreement or in any manner, either directly
or indirectly, partition (or seek the partition of), sell, assign or transfer
any of its rights or interests in the Hotel or permit a change in a fifty
percent (50%) or more equity or profit sharing interest in Leasehold Owner or
its immediate parent without the prior written consent (which consent shall not
be unreasonably withheld) of Manager, and no such assignment shall release
Leasehold Owner or Guarantor of its obligations unless and only to the extent
waived by Manager in writing at the time of or after the assignment. . If at any
time after the Effective Date hereof, without the prior written consent of
Manager, Leasehold Owner shall effect or suffer to exist any assignment in
violation of this Section 19.02, Manager may, within thirty (30) days following
its receipt of notice of such assignment, elect to terminate this Agreement
(which termination shall be effective ninety (90) days after Manager’s having
served Leasehold Owner with timely written notice of its election to terminate),
and upon such termination Leasehold Owner shall provide a Replacement Investment
or pay to Manager the Replacement Management Fee and/or Liquidated Damages as
contemplated by Article 15 hereof. In the event any assignment of Leasehold
Owner’s interest in the Hotel occurs pursuant to the foregoing causes or
otherwise, Leasehold Owner shall pay to Manager any and all costs or expenses,
including without limitation attorney’s fees, incurred by Manager, related to
such assignment and the transition of Management to the successor owner. Such
fees and costs shall include payment to Manager of the hourly rate for Manager’s
internal personnel (both onsite and otherwise) to transition management to the
new Owner.
There shall be added to the end of Section 15.05(a) the following sentence:
Termination Liquidated Damages shall be an Ownership Cost.
The provisions of Article 21 shall be deleted, and the following provisions
inserted in their place and stead:
21.01. Operation of Hotel. If at any time during the Initial Term and any
Renewal Term(s) it becomes necessary in Manager’s reasonable opinion to cease or
alter operation of the Hotel in order to protect the health, safety and welfare
of the guests and/or employees of the Hotel, or the Hotel itself, for reasons of
force majeure beyond the control of Manager such as, but not limited to, acts of
war, insurrection, civil strife and commotion, labor unrest or acts of God,
terrorist acts or significant, localized threats of terrorist acts, outbreaks of
disease, hurricanes or severe storms, or similar events that significantly
adversely impact operation of the Hotel, then in such event Manager may close
and cease or alter operation of all or part of the Hotel, reopening and
commencing or resuming operation when Manager deems that such may be done
without jeopardy to the Hotel, its guests and employees.
21.02. Extension of Time. It is further understood and agreed that with respect
to any obligation, other than the payment of money, to be performed by a party
during the Term of this Agreement, such party shall in no event be liable for
failure so to do when prevented by any force majeure cause such as strike,
lockout, breakdown, accident, order or regulation of or by any governmental

Page 17 of 27



--------------------------------------------------------------------------------



 



authority, failure of supply or inability, by the exercise of reasonable
diligence, to obtain supplies, parts or employees necessary to perform such
obligation, or war or other emergency. The time within which such obligation
shall be performed shall be extended for a period of time equivalent to the
delay from such cause.
The parties agree that the Investment Basis for the Hotel as defined in
Section 23 of the Management Agreement, as of the effective date of this
Amendment shall be as set forth in Exhibit A-4, the same to be revised as of
December 31, 2006 first effective for Fiscal Year 2007 to include capital
expenditures by Leasehold Owner or Superior Owner in Fiscal Year 2006 and in
that portion of Fiscal Year 2005 following October 28, 2005, and thereafter
annually as provided by this Management Agreement.
The definition of “Approved Facility” in Section 23 shall be amended to refer to
“a borrowing capacity of not less than $25 million” until completion of the
Special Capital Plans and Redevelopment Plans set forth herein, after which it
shall be reduced to $10 million.
The definition of “Investment Basis” in Section 23 shall be amended to read:
Investment Basis — As of the date of this Amendment, the amount shown on
Exhibit A-4 attached hereto and made a part hereof. The Investment Basis for any
Fiscal Year shall be the Investment Basis in the Hotel at the end of the
immediately preceding Fiscal Year. Except as provided below, with respect to
calculations applicable to Fiscal Years 2006 and 2007, in determining Investment
Basis at the end of any Fiscal Year for each Hotel, the Investment Basis at the
beginning of the prior Fiscal Year shall be increased annually by a percentage
equal to the percentage increase in the Consumer Price Index during the
immediately preceding calendar year, then shall be increased by all expenditures
placed in service (and ensuring no amount is double counted) by Leasehold Owner
during such Fiscal Year at such Hotel and included in depreciable fixed assets
by Leasehold Owner or Superior Owner for financial reporting purposes, and shall
be decreased by an imputed five percent (5%) of the prior Fiscal Year’s Adjusted
Gross Revenue provided, however, that the cumulative compounded increase in the
Investment Basis resulting from such Consumer Price Index increase shall not
exceed 45% at any time during the Initial Term hereof.
No such adjustment to Investment Basis shall occur at the end of 2005 for
calculations applicable to Fiscal Year 2006. For purposes of calculating the
Performance Test (if applicable) and the Incentive Management Fee for Fiscal
Year 2007, the calculation at the end of 2006 will be as follows: Start with the
Investment Basis as set forth on Exhibit A-4. Apply the Consumer Price Index
increase as set forth above for the period between October 28, 2005 and
December 31, 2005. Add to this number the pro-rated portion of the full Fiscal
Year 2005 capital expenditures by Leasehold Owner or Superior Owner for the
period between October 28, 2005 and December 31, 2005 and then subtract five
percent (5%) of Adjusted Gross Revenue for the full Fiscal Year 2005 prorated
for the same period. Apply the Consumer Price Index increase as set forth above
for the period between January 1, 2006 and December 31, 2006. Then add to this
number the Fiscal Year 2006 capital expenditures by Leasehold Owner or Superior
Owner and then subtract five percent (5%) of Adjusted Gross

Page 18 of 27



--------------------------------------------------------------------------------



 



Revenue for the same Fiscal Year 2006. An example of calculation of the
Investment Basis is attached as Exhibit A-5.
If a force majeure event excusing an ROI Failure pursuant to Section 7.06 is
established by either agreement of the parties or through the arbitration
procedures in this Agreement for any Fiscal Year, the annual increase in the
Consumer Price Index for the applicable Fiscal Year for purposes of calculating
the Investment Basis of the Hotel shall be deemed to be zero.
There shall be deleted from the definition of “Gross Revenues” in Section 23 the
phrase “Net Proceeds received by Leasehold Owner in connection with the sale of
any property pursuant to Section 4.04 hereof.”
The definition of Net Proceeds in Section 23 shall be amended to read:
     Net Proceeds: with respect to the sale of any Managed Hotel or other
property, the purchase price paid less usual and customary closing costs, but
excluding any fee or commission payable to Leasehold Owner or an Affiliate of
Leasehold Owner. With respect to a foreclosure or transfer by virtue of a deed
in lieu of foreclosure, the unpaid principal and interest on the relevant loan
at the time of such foreclosure or deed in lieu of foreclosure, before giving
any effect to the reduction of the loan by the amount of any deposits, escrow
balances or other impounds held by lender or otherwise securing the loan.
(b)
[All groups]
Section 2.3 of the Management Agreement shall be, and is hereby, deleted.
References to “Term” and “Initial Term” in the Management Agreement shall be
read to mean the same thing, and any references to “Renewal Term” or “Renewal
Terms” shall be disregarded.
The Master Amendment to Management Agreement dated September 17, 2003 is deemed
null and void in its entirety.
The parties further agree as of the date hereof, the Replacement Investment
Balance is hereby reset to zero, and that termination of any management
agreement with respect to the hotels listed on Exhibit A-6 shall not affect the
Replacement Investment Balance for such hotels if the management agreement(s) so
terminated provide for deletion of Sections 15.02(e), 15.04 (b-g), inclusive,
and 15.05 of their respective management agreements under the circumstances of
such termination.
Except as specifically amended or modified by this Amendment, the provisions of
the Management Agreement shall remain in full force and effect. Terms not
defined in this Amendment shall have the meaning ascribed to them in the
Management Agreement. Each party represents that it has full power and authority
to execute this Agreement and to be bound by and perform the terms hereof. On
request each party shall furnish the other evidence of such authority. Superior
Owner joins in the execution of this Amendment solely to evidence its consent
thereto.
Executed as of the date first above written.

Page 19 of 27



--------------------------------------------------------------------------------



 



          LEASEHOLD OWNER    
(NAME)
       
By:
       
 
       
Its:
       
 
       
 
        InterContinental Hotels Group Resources, Inc.
By:
       
 
       
Its:
       
 
       
 
        BHMC CANADA, Inc.    
By:
       
 
       
Its:
       
 
       
 
        Consent to execution by Leasehold Owner:
 
        SUPERIOR OWNER    
By:
       
 
       
Its:
       
 
       

Page 20 of 27



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Atlanta Powers Ferry Crowne Plaza
Miami Airport Crowne Plaza
San Jose Crowne Plaza
Dallas Park Central Crowne Plaza Suites
Dallas Staybridge Suites
Philadelphia — Center City Crowne Plaza
Houston I-10 West Holiday Inn Select
Irvine Crowne Plaza
Atlanta Airport Crowne Plaza

Page 21 of 27



--------------------------------------------------------------------------------



 



EXHIBIT A-2
SPECIAL CAPITAL PLAN
(To be inserted for each hotel)

Page 22 of 27



--------------------------------------------------------------------------------



 



EXHIBIT A-3
INCENTIVE MANAGEMENT FEE CALCULATION EXAMPLES
EXAMPLE 1
Calculation at end of FY 2005 for application in FY 2006 only.
Initial Investment Basis (from Exhibit A-4): $20,000,000
No adjustments for CPI, Capital Expenditures or CapEx.
Net Investment Basis = $20,000,000
EXAMPLE 2: INSUFFICIENT ADJUSTED GROSS REVENUES
Adjusted Gross Revenues: $3,000,000
Adjusted Net Operating Income: $1,000,000
Investment Basis: $20,000,000
ROI Percentage (Investment Basis X .085): $1,700,000
Subtract ROI Percentage from Adjusted Net Operating Income = negative result
If above number is positive, multiply by 25.0%: number is not positive
Incentive fee is lesser of this calculation ( 0 ) or 2.5% of Adjusted Gross
Revenues ($75,000)
Incentive Fee = $0
EXAMPLE 3: SUFFICIENT ADJUSTED GROSS REVENUES
Adjusted Gross Revenues: $3,000,000
Adjusted Net Operating Income: $1,800,000
Investment Basis: $20,000,000
ROI Percentage (Investment Basis X .085): $1,700,000
Subtract ROI Percentage from Adjusted Net Operating Income = $100,000
If above number is positive, multiply by 25.0%: $25,000
Incentive fee is lesser of this calculation ($25,000) or 2.5% of Adjusted Gross
Revenues ($75,000)
Incentive Fee = $25,000
EXAMPLE 4: IMPOSITION OF 2.5% CAP
Adjusted Gross Revenues: $3,000,000
Adjusted Net Operating Income: $2,500,000
Investment Basis: $20,000,000
ROI Percentage (Investment Basis X .085): $1,700,000
Subtract ROI Percentage from Adjusted Net Operating Income = $800,000
If above number is positive, multiply by 25.0%: $200,000
Incentive fee is lesser of this calculation ($200,000) or 2.5% of Adjusted Gross
Revenues ($75,000)
Incentive Fee = $75,000

Page 23 of 27



--------------------------------------------------------------------------------



 



EXHIBIT A-4
INVESTMENT BASIS FOR HOTEL
(To be inserted by hotel from agreed-upon spreadsheet attached hereto)

Page 24 of 27



--------------------------------------------------------------------------------



 



EXHIBIT A-5
Investment Basis Calculation Examples
Example 1 - Calculation at end of FY 2006 for application in FY 2007
calculations
Initial Investment Basis (from Exhibit A-4): $20,000,000
CPI Increase 10/28/05 — 12/31/05: 0.5%
Calculate: $20,000,000 X 0.5% = $100,000
Capital Expenditures 10/28/05 — 12/31/05: $100,000
Adjusted Gross Revenue 1-/28/05 — 12/31/05: $1,250,00
5% of above number: $62,500
Calculate: CapEx for period less 5% of AGR for period = $37,500
Add CPI increase and Net Capex to Initial Investment Basis: $20,000,000 +
$100,000 + $37,500 =
$20,137,500
Notional Ending FY 2005 Investment Basis = $20,137,500 (used only for
calculation of FY 2006
Investment Basis)
CPI Increase 1/1/06 — 12/31/06: 3.0%
Calculate: $20,137,500 X 3.0% = $604,125
Capital Expenditures FY 2006: $100,000
Adjusted Gross Revenue FY 2006: $3,000,000
5% of above number: $150,000
Calculate: CapEx for FY 2006 less 5% of AGR for FY 2006 = ($50,000)
Add CPI increase and Net Capex to Notional Ending FY 2005 Investment Basis:
$20,137,500 + $604,125
+ ($50,000) = $20,691,625
New Investment Basis = $20,691,625
Example 2 — Calculation in subsequent years when capex is less than 5% of AGR:
Investment Basis at beginning of Preceding Fiscal Year: $20,691,625 (from
Example 1)
CPI Increase FY just ended: 3%
Calculate: $20,691,625 X 3% = $620,749
Capital Expenditures FY just ended: $100,000
Adjusted Gross Revenue FY just ended: $3,000,000
5% of above number: $150,000
Calculate: CapEx for FY just ended less 5% of AGR for FY just ended = ($50,000)
Add CPI increase and Net Capex to Preceding Fiscal Year Beginning Investment
Basis: $20,691,625 +
$620,749 + ($50,000) = $21,262,374
New Investment Basis = $21,262,374
Example 3 — Calculation in subsequent years when capex exceeds 5% of AGR:
Investment Basis at beginning of Preceding Fiscal Year: $20,691,625 (from
Example 1)
CPI Increase FY just ended: 3%

Page 25 of 27



--------------------------------------------------------------------------------



 



Calculate: $20,691,625 X 3% = $620,749
Capital Expenditures FY just ended: $100,000
Adjusted Gross Revenue FY just ended: $1,000,000
5% of above number: $50,000
Calculate: CapEx for FY just ended less 5% of AGR for FY just ended = $50,000
Add CPI increase and Net Capex to Preceding Fiscal Year Beginning Investment
Basis: $20,691,625 +
$620,749 + $50,000 = $21,362,374

New Investment Basis = $21,362,374

Page 26 of 27



--------------------------------------------------------------------------------



 



EXHIBIT A-6
Amarillo I-40 Holiday Inn
Columbus Airport North Holiday Inn
Omaha Central I-80 Holiday Inn
Omaha Central Hampton Inn
Orlando Nikki Bird Holiday Inn
Tampa Busch Holiday Inn
Atlanta Airport North Holiday Inn
Dallas DFW North Harvey Suites
Montgomery East I-85 Holiday Inn
Dallas Market Center Crowne Plaza
Pleasanton Crowne Plaza
Stamford Holiday Inn Select
Philadelphia Center City Crowne Plaza Hotel
Atlanta Jonesboro Holiday Inn
Knoxville West Holiday Inn
Houston Greenway Holiday Inn Select
Kansas City Northeast Holiday Inn
Atlanta Perimeter Holiday Inn Select
Omaha Old Mill Crowne Plaza
Houston Airport Holiday Inn
San Antonio Downtown Holiday Inn
Austin Town Lake Holiday Inn
San Francisco Union Square Crowne Plaza

Page 27 of 27